Citation Nr: 0923177	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-37 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vision loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION


The Veteran had active service from July 1948 to September 
1954 and from November 1954 to March 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

On May 27, 1997, the Veteran was admitted to a VA Medical 
Center (VAMC), where he underwent nuclear sclerotic cataract 
surgery of the right eye.  During the procedure, an 
extracapsular cataract was extracted, and a sulcus fixated 
posterior chamber intraocular lens was implanted.  The 
Veteran was released after 23 hours observation.  The Veteran 
returned to the VAMC on June 5, 1997, for a follow-up 
examination, at which time, he was found to have a subluxated 
intraocular lens.  On June 9, 1997, he underwent an 
intraocular lens exchange and an anterior vitrectomy.  He was 
then released after 23 hours observation.  

In September 2005, the Veteran's private physician, who has 
treated the Veteran since prior to the surgeries, submitted a 
statement which reflects his findings that the Veteran's 
vision never improved in the right eye after the surgery and 
that the cystoid macular degeneration that the Veteran 
developed secondary to the surgical procedures gradually 
eroded his vision.  See September 1995 Stewart statement.  
The physician stated that he cannot "help but feel that the 
surgical procedure in the right eye that was performed back 
in May 1997 hastened the decrease in vision".  In September 
2006, the same physician submitted another statement in which 
he reported that the Veteran's "complicated surgical 
procedure necessitated the demands of vitrectomy" and that 
the Veteran "subsequently had the cystoid macular 
degeneration secondary to the surgical procedure that left 
him with poor vision".  The physician noted that "any 
second entrance into the eye", which was done here, 
"significantly increases the incidence of a less than 
satisfactory outcome."  

Service connection under 38 U.S.C.A. § 1151 is granted for 
"additional disabilities" caused by improper VA treatment.  
In light of the private physician's opinion and the evidence 
of persistent treatment for the right eye since the May 1997 
surgery, the Board finds that the matter should be remanded 
for an examination with opinion to determine whether the 
Veteran incurred an "additional disability" of visual loss 
as a result of carelessness, negligence, lack of proper 
skill, or error in judgment during the 1997 right eye 
surgeries or whether the visual loss an event not reasonably 
foreseeable.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AMC should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his right eye condition.  
The examiner should review the veteran's 
entire claims file and medical record, and 
indicate that this has done this in the 
examination report.  After a thorough 
examination and review of the Veteran's 
medical records and claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that a right eye disorder, to include loss 
of visual acuity, was proximately caused 
by the right eye surgeries in 1997.  If 
so, the examiner should also provide an 
opinion as to whether there was 
carelessness, negligence, lack of proper 
skill, or error in judgment in the care 
provided by the VA during the surgeries.  
The examiner is also requested to state 
whether any additional disability was an 
event that was not reasonably foreseeable 
from the surgeries.  

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



